DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note 
This application claims priority to Japanese Patent Application No. JP2019-160470
filed on 09/03/2019.										Examiner noted that the certified copy of Japanese Patent Applications has been received; however, there is no English translation; Thus, applicant did not perfect the priority date. Therefore, the priority date for this application is effective date 08/24/2020
Allowable Subject Matter
Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed. and overcoming 112 rejection.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:			An element in a claim for a combination may be expressed as a means or step for 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  		
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 			Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.						Claims limitation, 
In the claim 1 cited “a wireless reception unit configured to receive a wireless signal; 
a spectrogram calculation unit configured to acquire a spectrum waveform of the wireless signal; 
an identification unit configured to identify the wireless signal based on a pattern of the spectrum waveform; and 
an output unit configured to output an identification result obtained by the identification unit”.											-In claim 2 cited “identification unit is configured to identify a pattern of distortion of the spectrum waveform acquired by the spectrogram calculation unit”.				-In claim 3 cited “the identification unit is configured to recognize a signal having different distortion as a different spectrum waveform pattern”.
-In claim 4 cited “an analysis unit configured to classify the wireless signals identified by the identification unit…,  the output unit is configured to output an identification result obtained by the analysis unit”.											-In claim 5 cited “the analysis unit is configured to manage information …”		-In claim 6 cited “the analysis unit is configured to search for whether there is a signal having the same length”.
-In claim 7 cited “the output unit is configured to output the number of times of appearance counted….”
- In claim 8 cited “the output unit is configured to output the number of times of appearance counted….” 	- In claim 9 cited “the wireless unit….is configured to receive data of the spectrum waveform”												- In claim 10 cited “communication unit and an analysis processing unit…. is configured to receive a digital signal obtained by converting the received wireless signal”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “device” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a (see fig .2, see [0028-0029] discloses the wireless analysis device 200 includes an antenna 201, a wireless reception unit 202, a spectrogram calculation unit 203, a pattern identification unit 204, a communication analysis unit 205, and an output unit 206) ,( see fig .11 and [0040] discloses  The wireless unit 1100 includes an antenna 1101, a wireless reception unit 1102, a spectrogram calculation unit 1103, and a signal recording unit 1104 that records a spectrogram-converted signal. The signal recording unit 1104 stores and maintains signal data (for example, spectrogram data) output to the signal processing unit 1106. The signal processing unit 1106 includes a signal data storage unit 1105, a pattern identification unit 1107, a communication analysis unit 1108, and an output unit 1109. The signal data storage unit 1105 stores the signal data (spectrogram data) output from the wireless unit 1100.  ) and also see fig. 12 and [0044], 
-Examiner could not determine the structure of these units, if there are hardware, software …).
 Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 											If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 								et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 3 
Claim Rejections – 35 USC § 112 
-The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
-The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
-Claim 1-9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the claim 1 cited “a wireless reception unit configured to receive a wireless signal; 
a spectrogram calculation unit configured to acquire a spectrum waveform of the wireless signal; 
an identification unit configured to identify the wireless signal based on a pattern of the spectrum waveform; and 
an output unit configured to output an identification result obtained by the identification unit”.		-In claim 2 cited “identification unit is configured to identify a pattern of distortion of the spectrum waveform acquired by the spectrogram calculation unit”.
-In claim 3 cited “the identification unit is configured to recognize a signal having different distortion as a different spectrum waveform pattern”.
-In claim 4 cited “an analysis unit configured to classify the wireless signals identified by the identification unit…, the output unit is configured to output an identification result obtained by the analysis unit”.									-In claim 5 cited “the analysis unit is configured to manage information …”		-In claim 6 cited “the analysis unit is configured to search for whether there is a signal having the same length”.
-In claim 7 cited “the output unit is configured to output the number of times of appearance counted….”
- In claim 8 cited “the output unit is configured to output the number of times of appearance counted….” 	- In claim 9 cited “the wireless unit….is configured to receive data of the spectrum waveform”											In claim 10 cited “communication unit and an analysis processing unit…. is configured to receive a digital signal obtained by converting the received wireless signal”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claims’ s invention as describe in claims 1-9. The use of the term “UNIT” is not adequate structure for to perform the claims’ s invention as describe in claims 1-9, because it does not describe a	
particular structure for performing the function. 								The specification does not provide sufficient details such that one of ordinary skill in the art would understand which component structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 
112, second paragraph.										Applicant may: 										(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 				(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 										(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 							

- 	The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

 	Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains As described above, the disclosure does not provide adequate structure to perform the claimed function of performing the claims’ s invention as describe in claims 1-9. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2,7, and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by GARCIA et al WO2014/144831 Al
Regarding claim 1, GARCIA et al WO2014/144831 Al discloses a wireless analysis device (see fig. 2, and [00101] A spectrum management device 102) comprising: 			an antenna (fig.2 and [00101] an antenna structure 204, The antenna structure 204 may be any type antenna) and 										a wireless reception unit configured to receive a wireless signal (fig.2 and [00101] RF receiver 210 connected to the antenna structure 204. the RF receiver 210 may be configured to
measure the RF energy received from the antenna structure 204); 				a spectrogram calculation unit configured to acquire a spectrum waveform of the wireless signal ( fig. 2[00102]-[00103] The signal processor 214 may include a signal detection module 216(i.e. a spectrogram calculation unit ), the signal detection module 216  identify signals received from the RF receiver 210) ,									an identification unit configured to identify the wireless signal based on a pattern of the spectrum waveform (fig. 2, [00105] discloses the signal processor 214 may include a comparison module 222(i.e. an identification unit). comparison module 222 may receive signal parameters from the signal detection module 216 , comparison module 222, retrieve data from the history or historical database 232 and/or the characteristic listing 236 and compare the retrieved data to any received parameters to identify matches),						an output unit configured to output an identification result obtained by the identification unit [00105] discloses the display 242(i.e. an output unit) may be controlled by the signal processor 214 to output spectral representations of received signals, signal characteristic information, and/or indications of signal identifications on the display 242).													
Regarding claim 11, GARCIA et al WO2014/144831 Al discloses a wireless analysis method performed by a wireless analysis device (see fig. 2, and [00101] A spectrum management device 102), comprising:									 a wireless reception process of receiving a wireless signal (fig.2 and [00101  RF receiver 210 connected to the antenna structure 204. the RF receiver 210 may be configured to measure the RF energy received from the antenna structure 204); 					a spectrogram acquisition process of acquiring a spectrum waveform of the wireless
signal (fig. 2[00102]-[00103] The signal processor 214 may include a signal detection module 216(i.e. a spectrogram calculation unit ), the signal detection module 216  identify signals received from the RF receiver 210) ,									an identification process of identifying the wireless signal based on a pattern of the spectrum waveform (fig. 2, [00105] discloses the signal processor 214 may include a comparison module 222(i.e. an identification unit), comparison module 222 may receive signal parameters from the signal detection module 216 , comparison module 222, retrieve data from the history or historical database 232 and/or the characteristic listing 236 and compare the retrieved data to any received parameters to identify matches), and 					an output process of outputting a result of the identification ([00105] discloses the display 242(i.e. an output unit) may be controlled by the signal processor 214 to output spectral representations of received signals, signal characteristic information, and/or indications of signal identifications on the display 242).

Regarding claim 2, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.									GARCIA further discloses wherein the identification unit is configured to identify a pattern of distortion of the spectrum waveform acquired by the spectrogram calculation unit, ( fig. 16 discloses the signal processor 214 may include a comparison module 222 which includes The optimization module 818) [00127] fig. 14. In block 1012 the processor 214 may calculate and store signal degradation data for the detected signal based at least in part on the noise figure parameters, wherein the degradation data may be used to perform pattern distortion and (see also [00124]) ,										when the pattern matches a spectrum waveform acquired in the past, classify the pattern as the same spectrum waveform pattern (fig.15, steps 1104 and 1108) [00128]fig. 15, the processor 214 may compare the signal parameters, In block 1104, the processor 214 may determine whether there is a match between the signal parameters of the identified signal and the signal parameters  in the history database 232 . In block 1108, If there is a match (i.e., determination block 1104 = "Yes"), the processor 214 may update the matching signal parameters as needed in the history database 232),
when the pattern is different from the spectrum waveform acquired in the past, classify the pattern as a new spectrum waveform pattern.  (fig.15 step 1106) [00128] In block 1106, If there is not a match (i.e., determination block 1104 = "No"), the processor 214 may store the signal parameters, as a new signal in the history database 232).
Regarding claim 7, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.
GARCIA further discloses wherein the output unit is configured to output the number of times of appearance counted for each pattern of the spectrum waveform as a communication amount.[00105] discloses the display 242 ( i.e. output), is  controlled by the signal processor 214 to output spectral representations of received signals, signal characteristic information, such as such as center frequency, bandwidth, power, number of detected signals(i.e. the number of times of appearance counted for each pattern of the spectrum waveform as a communication amount.) , frequency peak, peak power, average power, signal duration,
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	          										
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARCIA et al WO2014/144831 Al in view of Ngo et al US 20170149833 A1

Regarding claim 3, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.
GARCIA does not explicitly disclose wherein the spectrum waveform pattern is distorted under an influence of frequency selective fading, and the identification unit is configured to recognize a signal having different distortion as a different spectrum waveform pattern.
Ngo et al US 20170149833 A1 discloses wherein the spectrum waveform pattern is distorted under an influence of frequency selective fading, and the identification unit is configured to recognize a signal having different distortion as a different spectrum waveform pattern (fig.13 and [0079] discloses the distortion is due to the fading, different distortion (i.e. plurality of distortions) of received signal due to different fading and reflective channel conditions) (i.e. different pattern) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GARCIA by including wherein the spectrum waveform pattern is distorted under an influence of frequency selective fading, and the identification unit is configured to recognize a signal having different distortion as a different spectrum waveform pattern, as taught by Ngo, in order to determine  the distortion is due to the fading and reflective channel conditions (see Ngo [0079]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARCIA et al WO2014/144831 Al in view of Miller US 2004/0023674 Al

Regarding claim 9, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.	
GARCIA further The wireless analysis device according ( fig. 2,and [00101]a spectrum management device 202)comprising: 
a wireless unit( fig. 2,  and [00101]an antenna structure 204 amplifier 208 and receiver 210 (i.e. a wireless unit )  and 
a signal processing unit(fig. 2,  and [00101] a signal processor 214),
fig. 2,  and [00101]an antenna structure 204 amplifier 208 and receiver 210 includes the antenna (fig. 2,  and [00101]an antenna structure 204),  the wireless reception unit ( fig. 2,  and [00101] receiver 210 )
the signal processing unit includes the identification unit and the output unit, and is configured to receive data of the spectrum waveform. (fig. 2, [00105] the signal processor 214 may include a comparison module (i.e. the identification unit) and display (i.e. output), comparison module may receive signal parameters from the signal detection module ) and ([00102]-[00103] discloses the signal processor 214 received signals  from the RF receiver 210).												GARCIA does not explicitly disclose the wireless unit includes the spectrogram calculation unit, and a signal recording unit configured to record waveform data converted into a spectrogram.
Miller US 2004/0023674 Al discloses the wireless unit includes the spectrogram calculation unit, and a signal recording unit configured to record waveform data converted into a spectrogram ( fig.1. [0034]-[0035] discloses The communication device 100 include  a radio transceiver 200, antennas 100,  spectrum analysis engine (SAGE) 400. and memory 620(i.e. the wireless unit), wherein spectrum analysis engine (SAGE) 400 (i.e. spectrogram calculation unit) is couple to a memory 620 (i.e. a signal recording unit) and data output by the SAGE 400 is stored in a memory 620(i.e. a signal recording unit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GARCIA by including the wireless unit includes the spectrogram calculation unit, and a signal recording unit configured to record waveform data Miller, in order to classify or identify signals in a radio frequency band (see Miller [0008]).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARCIA et al WO2014/144831 Al in view of Miller US 2004/0023674 Al in view of Matsuda et al US 2021/0075657 Al

Regarding claim 10, GARCIA et al WO2014/144831 Al discloses teaches all the features with respect to claim 1.	
GARCIA further discloses the wireless analysis device ( ( fig. 2,and [00101]a spectrum management device 202) comprising:
 a wireless communication unit (fig. 2, and [00101]an antenna structure 204 amplifier 208 and receiver 210 (i.e. a wireless unit ) and 
an analysis processing unit (fig. 2,  and [00101] a signal processor 214), 
wherein the wireless communication unit ( fig. 2,  and [00101]an antenna structure 204 amplifier 208 and receiver 210) includes the antenna (fig. 2,  and [00101]an antenna structure 204), the wireless reception unit( fig. 2,  and [00101] receiver 210 ),  and 
the analysis processing unit includes the spectrogram calculation unit. the identification unit (see fig. 2. [00102] discloses The signal processor 214(i.e. the analysis processing unit) includes a signal detection module 216(i.e. the spectrogram calculation unit), a comparison module 222(i.e. the identification unit) , and the output unit( see fig.2, display 242) and [00105] The display 242 is controlled by the signal processor 214 to output spectral representations of received signals), is configured to receive a digital signal obtained by converting the received ([00102]-[00103] discloses the signal processor 214 received signals  from the RF receiver 210).
GARCIA does not explicitly disclose the wireless communication unit include a wireless demodulation unit, and a data processing unit.
Miller US 2004/0023674 Al discloses the wireless communication unit include a data processing unit (fig.1. [0034]-[0035] discloses The communication device 100 include  a radio transceiver 200, antennas 100,  spectrum analysis engine (SAGE) 400. and memory 620(i.e. the wireless unit), wherein spectrum analysis engine (SAGE) 400 (i.e. a data processing unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GARCIA by including the wireless communication unit include a data processing unit, as taught by Miller, in order to classify or identify signals in a radio frequency band (see Miller [0008]).
The combination GARCIA and  Miller does not explicitly disclose  the wireless communication unit include a wireless demodulation unit, 
Matsuda et al US 2021/0075657 Al discloses the wireless communication unit include a wireless demodulation unit (see fig.1 and [0025] discloses a signal receiving unit 1 (i.e. he wireless communication unit) includes a radio signal demodulating unit 3 (i.e. a wireless demodulation unit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of GARCIA and Miller by including the wireless communication unit include a wireless demodulation unit, as taught by Matsuda, in order to demodulate the received a radio signal (see Matsuda [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478